Citation Nr: 1547948	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for posttraumatic stress disorder (PTSD) with an evaluation of 30 percent effective July 14, 2010.  In March 2014, the Board remanded the Veteran's claim to the RO for a contemporaneous VA examination to assess the current nature, extent, and severity of the Veteran's PTSD.


FINDING OF FACT

The Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to difficulty understanding complex commands, impairment of short and long term memory, forgetting to complete tasks, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Per the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this duty may include having the Veteran reexamined to reassess the severity of his disability, especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to VA's notice obligations in this case, because the Veteran's claim for a higher rating concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose and its application is no longer required because the claim has been substantiated).  

With respect to VA's obligations to assist in this case, the Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records (STRs), post-service VA and private treatment records have been obtained and associated with the claims file.  Lay statements submitted by the Veteran have also been associated with his claims file.  The Veteran has been provided with VA compensation examinations, both prior and subsequent to his claim of a worsening of his disability, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's PTSD under the appropriate diagnostic codes.  The medical examinations and opinions of record contain clear conclusions based on sufficient supporting data and rationale, and are therefore adequate to assist the Board in determining the Veteran's PTSD rating.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet .App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); D'Aries v. Peake, 22 Vet.App. 97, 104 (2008) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  Thus, the Board concludes that the VA's duty to assist with respect to obtaining relevant records and an adequate medical examination has been met. 38 C.F.R. §§ 3.159(c), 3.327(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The duties to notify and assist having been fulfilled, the Board proceeds with a determination of the Veteran's claim. 

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim.  See Fenderson v. West, 12 Vet. App 119 (1999).  If there have been variances in the severity of his disability, then the rating must compensate him for this change in the level of his disability over time. Id.

The Veteran is service-connected for PTSD and is assigned an initial 30 percent rating under DC 9411 from July 14, 2010.  

DC 9411 is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The criteria listed in DC 9411, which address the Veteran's PTSD, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

A 30 percent rating is assigned under DC 9411 for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

In this case, the Veteran has been afforded multiple VA medical examinations relating to his PTSD.   During an October 2010 VA examination, the Veteran  denied experiencing delusions, hallucinations, panic attacks, and suicidal or homicidal thoughts, but reported being panicked and fearful of perceived aggressive behavior from humans and animals.  The Veteran also reported that he was "unable to participate in life" and avoided crowds, and that he experienced intermittent combat related flashbacks and nightmares, depressed mood, and increased anxiety in unstructured environments.  The medical examiner observed "no gross impairment of thought process or communication," that the Veteran was "able to maintain personal hygiene and other basic activities of daily living," was "fully oriented to person, place and time" and had "a normal rate and flow of speech patterns." The examiner noted "no evidence of memory loss or impairment" or "obsessive or ritualistic behavior."  The examiner did not conduct additional psychological testing.  PTSD was characterized as moderately severe and productive of reduced reliability and productivity.  The prognosis for improvement was guarded.  

A June 2014 VA examination subsequent to the Veteran's appeal of his initial rating included psychological testing and results as follows: the Mississippi Scale for Combat-Related PTSD (MISS) (Score: 131), PCL-C (Score: 63), AUDIT-C (Score: 2), Beck Depression Inventory-2 (BDI2) (Score: 41); Beck Anxiety Index (BAI) (Score: 13), and the MMPI - 2 - RF.  The examiner concluded that the BDI2 results indicated a "severe level of depressive symptoms" and the BAI indicated "low level of anxiety symptoms."  The examiner also conducted a Minnesota Multiphasic Personality Inventory-2-Restructured Form (MMPI-2-RF) exam from which was further noted, inter alia, that the Veteran's responses indicated "a high number of specific and behavior restricting fears" and "significant thought dysfunction, including significant persecutory ideation, such as believing that others seek to harm him."  The examiner also reviewed the Veteran's medical history and claims file, including lay statements, and interviewed the Veteran and his wife.  The examiner noted the Veteran's "depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events," and summarized the Veteran's mental diagnosis as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation."  

In addition to the medical examinations and opinions, the record contains lay statements dated in September 2013 from the Veteran, his wife, his adult daughter, and his former co-worker.  The lay statements reflect the Veteran's condition over several years.  During his October 2010 VA examination, the Veteran denied experiencing delusions, hallucinations, panic attacks, and suicidal or homicidal thoughts, but reported being fearful of aggressive behavior from humans and animals which led him to avoid contact with others, and experiencing intermittent combat-related nightmares and depressed mood.  In addition to the statements made during his medical examinations noted in more detail infra, the Veteran reports that he has lost multiple jobs due to memory difficulties, that he has nightmares at least once a week and general difficulty sleeping, that he has "paranoid" thoughts frequently regarding aggression in people and animals, and that he does not socialize with anyone other than his wife.  The Veteran asserts that he quit his last job as a security guard "out of frustration" because he would have needed to "learn new policies for exams."  The Veteran states that he has difficulty remembering names or how he knows people.  The Veteran's wife (of 37 years) corroborates these statements regarding the Veteran's memory, sleep, and socialization issues, and adds that in groups the Veteran is withdrawn, has no friends, and that he "shuts people out of his life."  The Veteran's daughter corroborates the Veteran's statements regarding his memory difficulties, specifically difficulty remembering people he knows, including names and relationship to him, and dates such as her birthday.  The Veteran's co-worker indicates she knew the Veteran for over five years and corroborates his statements regarding his memory issues at work, and adds that the Veteran often forgot his duties as a security guard while on duty, that the Veteran quit a job over concerns about his inability to remember his work duties, and subsequently carried a book with a list of his duties without which he could not remember how to do his job.  

The Board must fully consider the lay assertions of record and acknowledges that the Veteran and his friends and family are competent to provide evidence of their own experiences and observations.  While a layperson is competent to report on the onset and continuity of symptoms, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), the Board must assess not only the competence but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The Board finds the lay statements of record with the Veteran's VA Form 9 on to be credible in reporting experiences and observations relating to the Veteran's PTSD symptoms.  The lay statements are consistent amongst themselves, and the Board has no reason to doubt their veracity.  

Based on the evidence of record, in particular the lay testimony of record and VA examinations conducted in 2010 and 2013, the Board finds that an initial 50 percent rating is warranted.  The claims file includes lay statements and medical examinations establishing reduced reliability and productivity due to difficulty in understanding complex commands, impairment of short and long term memory (e.g., forgetting to complete tasks), impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board notes that, while the October 2010 medical examination describes the Veteran's memory loss as "mild" and his general avoidance of crowds, the lay statements establish significant memory issues relating to work duties, significant dates, and recognition of persons known to the Veteran, and significant issues maintaining any non-familial relationships.  Similarly, while the October 2010 VA examination concluded that the Veteran had "intermittent periods of inability to perform occupational tasks," a conclusion echoed by the June 2013 VA examination, the lay statements establish that the Veteran has more than intermittent, and indeed consistent difficulty performing tasks at work due to his inability to focus and recall his work duties at multiple jobs.  The Board finds the lay statements to be more credible than the generalized conclusions of the medical examinations as far as the description of these particular symptoms.  These symptoms are more consistent with the types of symptoms and overall level of impairment contemplated by the 50 percent rating under DC 9411; therefore, an initial 50 percent rating is appropriate.

A rating higher than 50 percent is not warranted.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by symptoms similar to those contemplated by a 50 percent rating.  As noted, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  Although the 70 percent rating criteria contemplates deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

In this case, the Veteran does not currently exhibit most of the symptoms that would characterize a rating of 70 percent; for example, suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, and neglect of personal appearance and hygiene.  The Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree, but given the frequency, nature, and duration of those symptoms, they result in no more than occupational and social impairment with reduced reliability and productivity and do not more closely approximate the types of symptoms contemplated by a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board notes that, while the Veteran may exhibit limited aspects of some symptoms consistent with the 70 percent rating, those symptoms are also contemplated by the 30 percent or 50 percent rating, and a rating must be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of those symptoms.  Vazquez-Claudio, 713 F.3d at 117.  For example, while the Veteran reported fleeting suicidal ideation after the end of his first marriage, he has not reported any other instances of suicidal thoughts and denies current suicidal thoughts, ideation, plans or intent.  Similarly, while the Veteran reports general difficulty maintaining extra-familial relationships, this symptom is specifically contemplated at the 50 percent rating consistent with the severity described therein ("difficulty in establishing and maintaining effective work and social relationships").  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  As part of the evaluation for an extraschedular rating, the Board applies the benefit of the doubt to the determination of whether a symptom should be attributed to a service-connected condition and has attributed all potentially service-connected symptoms to the Veteran's condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Generally, an exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  In so determining, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the established criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  Id. (citing VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996)).  If the established criterion does not contemplate the claimant's level of disability and symptomatology, the VA must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Id. (citing 38 C.F.R. § 3.321(b)(1) (e.g. "marked interference with employment" and "frequent periods of hospitalization")).  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, with respect to the threshold determination, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed infra.  Indeed, as noted, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Therefore, the rating schedule itself contemplates a wide array of symptoms which may be associated with psychiatric disabilities.  There is no indication that this Veteran's service-connected condition results in any symptoms that fall so far outside the purview of the rating schedule as to render it inadequate.


ORDER

An initial 50 percent rating for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


